DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 09/08/21 and 05/14/19. 
Election
2)	Acknowledgment is made of Applicants’ election filed 09/08/21 in response to the written lack of unity and the species election requirement mailed 07/09/21. Applicants have elected, without traverse, invention I and the composition species comprising a B. subtilis strain, a Bacillus pumilus strain, and a Bacillus licheniformis strain.   
Status of Claims
3)	Claims 3-5 and 9-11 have been amended via the amendment filed 05/14/19.
	Claims 1 and 7 have been amended via the amendment filed 09/08/21.
	Claims 5, 6, 11 and 12 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
	Claims 1-12 are pending.  
	Claims 1-4 and 7-10 are examined on the merits.	 
Information Disclosure Statements
4)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 06/02/21, 12/21/20, 12/16/20, 08/11/20, 05/11/20, 12/20/19, 11/25/19 and 05/14/19.  Except for a non-English NPL document in the IDS filed 06/02/21, the information cited therein has been considered and an initialed copy is attached to this Office Action.  
Replacement Drawings
5)	Acknowledgment is made of Applicants’ replacement drawings filed 05/14/19.
Priority
6)	This AIA  application, filed 05/14/2019, is the national stage 371 application of PCT/KR2018/016883 filed 12/28/2018 and claims the benefit of foreign priority applications 10-2017-0184265 filed 12/29/2017 and 10-2018-0171280 filed 12/27/2018, each filed in Republic of Korea. 
It is noted that a certified copy of the non-English foreign priority documents has been submitted in this application. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C 119(a)-(d), a certified English translation of the foreign applications should be 
Objection(s) to Specification
7)	The instant specification is objected to for the following reason(s):
	(a)	37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’
Claims 3 and 10 include the limitations: ‘1 x 104 CFU’ and ‘1 x 1011 CFU’. However, the limitations lack descriptive support and antecedent basis in the as-filed specification. Applicants do not point to specific parts of the as-filed specification for support or antecedent basis.  
	(b)	The instant specification is objected with regard to the inconsistency in referring to KCCM11143P.  For example, Example 1 of the as-filed specification refers to CJBS-01 as KCCM11143P. See last paragraph of Example 1. However, the Notice from the International Depository Authority filed 05/14/2019 refers to CJP-14 as KCCM11143P. It is unclear whether or not the CJBS-01 and CJP-14 are one and the same? Clarification is needed.
Rejection(s) under 35 U.S.C § 101
8)	35 U.S.C § 101 states:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.  

9)	Claims 1-4 and 7-10 are rejected under 35 U.S.C § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Instant claims recite a feed composition comprising a Bacillus subtilis strain, a Bacillus pumilus strain, and a Bacillus licheniformis strain. The three strains are naturally occurring bacterial strains not modified in any way. The feed encompasses naturally occurring food. Clearly, the claims are directed to a statutory category, i.e., a composition of matter (Step 1: YES).  Said claimed composition is a nature-based product. There is no indication that mixing the strains with a feed or food would materially change the strains. All the properties or qualities of the strains such as its capacity to treat AHPND or WSS are the handiwork of nature.  Thus, for at least one embodiment encompassed within the BRI, the claimed composition does not display markedly different characteristics. Accordingly, each component of the composition is a ‘product of nature’ exception, and the claims are directed to a judicial exception (Step 2A Prong One: YES). A feed or food comprising the recited elements is not subject matter eligible since Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948).  The claimed bacterial mixture of Funk Brothers was held ineligible because each species of bacteria in the mixture continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117, explained that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). Several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. See Funk Brothers, 333 U.S. at 128 n.1. Moreover, having a desired amount of a naturally occurring bacterial strains in a feed form was routine, conventional and well-understood in the field at the time of the invention. The claims as a whole add nothing significant beyond the sum of their parts taken separately.  
The rationale for this determination is formed in view of the 2019 PEG, the 2015 Update of the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 4618) (hereafter Interim Eligibility Guidance) dated 16 December 2014, the Life Sciences Examples issued in May 2016, and in view of Myriad v Ambry, CAFC 2014-1361, -1366, 17 December 2014. The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June13, 2013).
Double Patenting Rejection(s)
10)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
11)	Claims 1-4 and 7-10 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 4 and 12 of the co-pending application 16461348.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the identified claims of the co-pending ‘348 application, drawn to a feed composition comprising a strain of Bacillus subtilis, a strain of Bacillus pumilus, and a strain of Bacillus licheniformis as an active ingredient anticipate the instantly claimed feed composition.   
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Rejection(s) under 35 U.S.C § 112(a) or Pre-AIA , First Paragraph
12)	The following is a quotation of 35 U.S.C § 112(a): 


The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

13)	Claims 3 and 10 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.   
Claims 3 and 10 include the limitations: ‘1 x 104 CFU’ and ‘1 x 1011 CFU’. However, these limitations lack descriptive support in the as-filed specification. Applicants do not point to specific parts of the as-filed specification for support.  Therefore, the above-identified limitation(s) in the claims and the currently claimed scope of the claims are considered to be new matter. See M.P.E.P 608.04 to 608.04(c).  
Applicants are invited to point to the descriptive support in specific pages and lines of the disclosure, as originally filed, for the limitation identified above, or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06.  
14)	Claims 2 and 9 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, because the specification does not provide evidence that the claimed biological material is (1) known and readily available to the public; (2) reproducible, e.g. sequenced; or (3) deposited.
	Instant claims recite Bacillus subtilis KCCM11143P, Bacillus pumilus KCCM11144P, and Bacillus licheniformis KCCM11270P strains. It is apparent that these claimed strains are required to practice the claimed invention and therefore must be known and readily available to the public, or obtainable by a reproducible method set forth in the specification. If not so obtainable or available, the enablement requirements of 35 U.S.C § 112(a) or pre-AIA , first paragraph may be satisfied by a deposit of Bacillus subtilis KCCM11143P, Bacillus pumilus Bacillus licheniformis KCCM11270P strains at an acceptable depository. From the instant specification, it appears that KCCM11143P, KCCM11144P, and KCCM11270P strains have been deposited with the Korean Culture Center of Microorganisms on 12/14/2010, 12/14/2010, and 03/22/2012 respectively. For completing the record, Applicants have filed on 05/14/2019 the Notices from the International Depository Authority filed 05/14/2019 which indicate that said strains have been deposited under the Budapest Treaty.  Since the deposit has been made under the provisions of the Budapest Treaty, a statement, an affidavit or declaration by Applicants or assignees having the authority and control over the conditions of the deposit, or a statement by an attorney of record who has a registration number over his or her signature, is required.  The statement should state that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced, if viable samples cannot be dispensed by the depository.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each state. The statement should identify each of the deposited bacterial strains by its depository accession number, establish that the deposited strain is the same as the one described in the specification and the claims, and establish that the deposited strains were in Applicants’ possession at the time of filing. 
Applicants’ attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 C.F.R § 1.801-1.809 for further information concerning deposit practice.  
Rejection(s) under 35 U.S.C § 112(b) or Pre-AIA , Second Paragraph
15)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

16)	Claims 1-4 and 7-10 are rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicants regard as the invention.  
	(a)	Claims 1 and 7 are ambiguous and indefinite with regard to the limitations recited and the exact scope of the claim. The claimed composition comprises the three recited strains 
	(b)	Claims 2-4 and 8-10, which depend from claim 1 and claim 7 respectively, are also rejected as being indefinite because of the indefiniteness identified above in the base claim.
Notice Re Prior Art Available under Both Pre-AIA  and AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C § 102 and § 103 (or as subject to pre-AIA  35 U.S.C § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
Rejection(s) under 35 U.S.C § 102
17)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

18)	Claims 1, 3, 4, 7, 8 and 10 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Frouel et al. (WO 2013/155468 A2 - Applicants’ IDS).
	Frouel et al. disclosed an animal feed composition comprising a mixture of Bacillus subtilis, Bacillus pumilus, and Bacillus licheniformis. See claim 22 and the paragraph bridging pages 5 and 6. The bacterial count in the composition was at least about 1 x 106 to about 1 x 1012 CFU per gram, or about 1 x 104 to about 1 x 1011 CFU per gram. See paragraph bridging pages 13 and 14; second full paragraph of page 17; and lines 21 and 22 of page 5. The prior art composition is for inhibition or slowing of the growth of White Spot Syndrome Virus (WSSv) viral pathogen and of the species of the pathogen Vibrio and for increasing resistance and increasing survival from infections due to WSSV and Vibrio species. See lines 19-25 of page 9; paragraph bridging pages 17 and 18; and 2nd full paragraph of page 18. Clearly, the prior art composition meets the structural requirements of the instant claims. Since the Office does not have the facilities for examining and comparing Applicants’ composition with the prior art composition, the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzerald et al., 05 USPQ 594. Note that as long as there is evidence establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999). Furthermore, the limitation ‘for preventing or treating ….’ in claims 1 and 7 occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and wherein the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	Claims 1, 3, 4, 7, 8 and 10 are anticipated by Frouel et al.
19)	Claims 1, 3 and 4 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Carpenter et al. (US 20160128337 A1 - Applicants’ IDS) as evidenced by Drahos et al. (WO 2017/147130 A2 - Applicants’ IDS).
	Carpenter et al. taught a feed composition comprising, as active ingredients, about between 105 to 1011 CFU, or between 109 to 1011 CFU per gram of Bacillus subtilis, Bacillus pumilus, and Bacillus licheniformis strains. See sections [0034], [0008], [0012], [0057] to [0061], and [0108]. The composition is for treating aquatic organisms such as shrimp or fish in a body of water against infection or EMS disease caused by Vibrio parahaemolyticus. See sections [0016], [0015], [0014], [0054], [0056] and [0030]. That the EMS disease treated by the prior art feed composition is the same as the AHPND is inherent from the teachings of Carpenter et al. in light of what was well known in the art at the time of the invention. For example, see lines 21 and 22 of page 1 of Drahos et al. 
	Claims 1, 3 and 4 are anticipated by Carpenter et al. et al.  Drahos et al. is not used as a secondary reference in combination with the reference of Carpenter et al., but rather is used to show that every element of the claimed subject matter is disclosed by Carpenter et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ 1 (CCPA 1978).  
Rejection(s) under 35 U.S.C § 103
20)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:


		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness. 
 
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
21)	Claim 2 is rejected under 35 U.S.C § 103 as being unpatentable over Carpenter et al. (US 20160128337 A1 - Applicants’ IDS) as applied to claim 1 above and further in view of Yang et al. (WO 2012/105804 A2 - Applicants’ IDS) (‘804), Yang et al. (WO 2012/105805 A2 - Applicants’ IDS) (‘805), and KR 101 370 943 B1 (Original in Applicants’ IDS and Machine translation provided via PTO-892).   
	The teachings of Carpenter et al. are set forth supra, which are silent on their Bacillus subtilis, Bacillus pumilus, and Bacillus licheniformis strains being KCCM11143P, KCM11144P, and KCCM11270P respectively.
	However, each one of the KCCM11143P, KCM11144P, and KCCM11270P strains and its use in a feed composition were known in the art at the time of the invention. For example, Yang et al. (‘804) taught the KCCM11143P strain of Bacillus CJP-14 having excellent antibacterial activity against the fish and shrimp pathogen Vibrio haemolyticus and its use in a feed composition. See sections [32] to [34], [28], [38] and [135]; page 23; and claims 1 and 3-5.
	Likewise, Yang et al. (‘805) taught the KCCM11144P strain of Bacillus CJP-26 having excellent antibacterial activity against the fish and shrimp pathogen Vibrio haemolyticus and 
	KR 101 370 943 B1 (Machine translation) taught the KCCM11270P strain of Bacillus licheniformis, a feed composition and a probiotic formulation comprising the same for use against fish and shrimp diseases. See abstract; sections 20, 84 and 105; and claims 1, 3 and 4.
	Given the art-known use of each of the Bacillus KCCM11143P, KCM11144P, and KCCM11270P strains in a feed composition as taught by Yang et al. (‘804), Yang et al. (‘805) and KR 101 370 943 B1, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to use Yang’s (‘804) KCCM11143P strain of Bacillus, Yang’s (‘805) KCCM11144P strain of Bacillus, and KR 101 370 943 B1’s Bacillus licheniformis KCCM11270P in place of Carpenter’s Bacillus strains including the Bacillus licheniformis strain to produce the instant invention. The substitution of one set of art-known Bacillus strains with another set of alternate, art-known Bacillus strains having the antibacterial or anti-infection activity would have been prima facie obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects. To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components. See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim.  If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor).  The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).  In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).  
	Claim 2 is prima facie obvious over the prior art of record.
22)	Claims 2 and 9 are rejected under 35 U.S.C § 103 as being unpatentable over Frouel et al. (WO 2013/155468 A2, Applicants’ IDS) as applied to claims 1 and 7 above respectively and further in view of Yang et al. (WO 2012/105804 A2 - Applicants’ IDS) (‘804), Yang et al. (WO 2012/105805 A2 - Applicants’ IDS) (‘805), and KR 101 370 943 B1 (Original in Applicants’ IDS and Machine translation provided via PTO-892).   
	The teachings of Frouel et al. are set forth supra, which are silent on their Bacillus subtilis, Bacillus pumilus, and Bacillus licheniformis being KCCM11143P, KCM11144P, and KCCM11270P respectively.
	However, each one of the KCCM11143P, KCM11144P, and KCCM11270P and its use in a feed composition were known in the art at the time of the invention. For example, Yang et al. (‘804) taught the KCCM11143P strain of Bacillus CJP-14 having excellent antibacterial activity against the fish and shrimp pathogen Vibrio haemolyticus and its use in a feed composition. See sections [32] to [34], [28], [38] and [135]; page 23; and claims 1 and 3-5.
	Likewise, Yang et al. (‘805) taught the KCCM11144P strain of Bacillus CJP-26 having excellent antibacterial activity against the fish and shrimp pathogen Vibrio haemolyticus and its use in a feed composition. See sections [35] to [37], [45], [48], [57], [58], [73], [16], [29], [32], [166] and [143]; page 23; and claims 1 and 3-5.
	KR 101 370 943 B1 (Machine translation) taught the KCCM11270P strain of Bacillus licheniformis, a feed composition and a probiotic formulation comprising the same for use against fish and shrimp diseases. See abstract; sections 20, 84 and 105; and claims 1, 3 and 4.
	Given the art-known use of each of the Bacillus KCCM11143P, KCM11144P, and KCCM11270P strains in a feed composition as taught by Yang et al. (‘804), Yang et al. (‘805) and KR 101 370 943 B1, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to use Yang’s (‘804) KCCM11143P strain of Bacillus, Yang’s (‘805) KCCM11144P strain of Bacillus, and KR 101 370 943 B1’s Bacillus licheniformis KCCM11270P in place of Carpenter’s Bacillus strains including the Bacillus licheniformis strain to produce the instant invention. The substitution of one set of art-known Bacillus strains with another set of alternate, art-known Bacillus strains having the antibacterial or anti-infection activity would have been prima facie obvious to a skilled artisan, would have been well within the realm of routine experimentation, and would have yielded predictable results or effects. To those of ordinary skill in an art, it is generally obvious to replace a known Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim.  If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor). The Supreme Court has recently emphasized that "the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). In KSR Int’l v. Teleflex Inc., the Supreme Court indicated that ‘[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.’  KSR Int’l v. Teleflex Inc., 127 S. Ct. at 1727, 1740 (2007).  
	Claims 2 and 9 are prima facie obvious over the prior art of record.
Claim(s) Objection(s) – Suggestion(s)
23)	Claims 1-4, 7, 9 and 10 are objected to for the following claims:
(a)	Claims 1-3, 7, 9 and 10 are objected to for the non-italicized recitation of the bacterial names ‘Bacillus subtilis’, ‘Bacillus pumilus’, and ‘Bacillus licheniformis’.  To be consistent with the practice in the art of bacterial nomenclature, it is suggested that Applicants delete each of the above-identified non-italicized limitations via strikethrough, for e.g. Bacillus subtilis.
	(b)	Analogous objection applies to the non-italicized recitation of the bacterial name ‘Vibrio parahaemolyticus’ in claim 4.
Conclusion
24)	No claims are allowed.
Correspondence
25)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
27)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


November, 2021